    Case 2:20-cv-00476-LEW Document 21 Filed 09/09/21 Page 1 of 3                         PageID #: 80




                             UNITED STATES DISTRICT COURT

                                       DISTRICT OF MAINE


MICHAEL A. DOYLE,           )
                            )
           Plaintiff        )
                            )
     v.                     )                            No. 2:20-cv-00476-LEW
                            )
MAINE SCHOOL ADMINISTRATIVE )
DISTRICT #51                )
                            )
           Defendant        )

                  ORDER AFFIRMING RECOMMENDED DECISION

         On August 11, 2021, United States Magistrate Judge John Nivison filed with the

court, with copies to the parties, his Recommended Decision on Defendant’s Motion to

Dismiss. Judge Nivison recommends that the motion be granted. Plaintiff Michael Doyle

has filed a timely objection to the Recommended Decision. I have reviewed and

considered the Recommended Decision, together with the entire record, and I have made

a de novo determination of all matters adjudicated by the Recommended Decision.

         Mr. Doyle commenced this civil action against Maine School Administrative

District #51 in December 2020. 1 He alleges that the venue in which the District conducts

school board meetings is not reasonably accessible to the disabled because the seating

provided at the venue does not include chairs of a size suitable for adults, which

condition presents a significant challenge for Mr. Doyle because he has severe arthritis in

1
  On June 24, 2021, I issued an order cautioning Mr. Doyle of the possibility of filing restrictions due to
his predilection for filing provocative actions in this Court evidently for the purpose of browbeating or
manipulating municipal actors. Order Dismissing Case, State v. Doyle, No. 2:21-cv-163-LEW. The
instant action preceded the caution but is further evidence of this predilection.
Case 2:20-cv-00476-LEW Document 21 Filed 09/09/21 Page 2 of 3                  PageID #: 81




his knees. Mr. Doyle states that because of the unsuitable seating he brings a portable

chair with him when he attends the District’s board meetings. Mr. Doyle alleges that the

District has discriminated against him and that the District has failed to provide him a

reasonable accommodation.

       Judge Nivison explained in his Decision that the relevant portion of the Americans

with Disabilities Act is Title II and that Mr. Doyle has failed to state a plausible claim for

relief under Title II because he has never been excluded from the District’s meetings and

has successfully attended by bringing a suitable chair. Recommended Decision at 4-5

(ECF No. 18). I concur with Judge Nivison that the allegations do not state a plausible

claim of discrimination for this reason.

       Judge Nivison also explained in his Decision that Mr. Doyle should not be heard

on his claim of failure to accommodate because Mr. Doyle has not alleged that he ever

presented a request for accommodation to an appropriate party. Id. at 5. In his Objection

to the Recommended Decision, Mr. Doyle provides an update on this score, stating that

the Town of Cumberland (the host community) “was acutely aware of this suit and acted

proactively to acquire compliant seating.” Objection at 1-2 (ECF No. 19). Mr. Doyle has,

it seems, secured the accommodation he was seeking from the Town. No doubt a suitable

chair can be made available to Mr. Doyle in the venue where school board meetings are

held. In any event, Judge Nivison’s analysis is correct. The preliminary step to obtain a

reasonable accommodation is to make a request for accommodation. Filing a lawsuit is

not the preliminary step to secure an accommodation.

       Over Plaintiff’s Objection I AFFIRM and ADOPT the Recommended Decision

                                              2
Case 2:20-cv-00476-LEW Document 21 Filed 09/09/21 Page 3 of 3          PageID #: 82




following de novo review. Plaintiff’s Complaint is hereby DISMISSED.



      SO ORDERED.

      Dated this 9th day of September, 2021.

                                        /s/ Lance E. Walker
                                       UNITED STATES DISTRICT JUDGE




                                          3
